Citation Nr: 1432306	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-00 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1986 to June 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is in the Veteran's file. 

In May 2011, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's low back disability has not resulted in forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A February 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b)(1).  The provided him with information regarding his service-connected disability and the symptoms required for an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The claim was subsequently readjudicated, most recently in a July 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, VA medical treatment records and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted in February 2008, July 2011 and August 2011; the record does not reflect, and the Veteran has not argued, that any of the examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or disease. 

The General Rating Formula provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a.

The General Rating Formula also provides at Note (1) that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See Plate V, 38 C.F.R. § 4.71a. 

Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The IVDS Formula provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

The rating schedule provides guidance for separately rating neurologic impairment.  See Note (1) of the General Rating Formula of Diseases and Injuries of the Spine. 38 C.F.R. § 4.71a . Ratings for paralysis of the sciatic nerve are set forth at 38 C.F.R. § 4.124A , DC 8520.  A 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a .

The Veteran's low back disability is evaluated as 20 percent disabling under Diagnostic Code 5243.  The Veteran contends that his low back disability is more advanced and painful than that contemplated by the rating assigned.

The Veteran was afforded a VA back examination in February 2008.  The Veteran reported numbness and a constant, daily, sharp pain in his lower back.  No unsteadiness, paresthesias, fatigue, stiffness, spasms, weakness, tenderness or flare-ups were reported.    

Upon examination, the Veteran's forward flexion of the thoracolumbar spine was to 60 degrees on active and passive motion.  Pain began at 50 degrees.  His extension was to 20 degrees on active and passive motion, with pain.  His right and left lateral flexion was to 30 degrees on active and passive motion, with pain.  His right and left lateral rotation was to 30 degrees on active and passive motion, with pain.  The Veteran's gait was normal and no ankylosis was found.  X-rays showed degenerative disc disease and facet arthropathy at L4-L5 and L5-S1. 

At his March 2011 videoconference hearing, the Veteran stated that his low back disability had gotten worse.  He noted that he used his annual leave when his back was hurting him, but had not been assigned bed rest by a physician.  

The Veteran was afforded a VA back examination in July 2011.  The Veteran reported fatigue, stiffness, weakness and spasms.  He also reported moderate to severe throbbing pain in his lower back which lasted one to six days per week.

Upon examination, the Veteran's forward flexion of the thoracolumbar spine was to 45 degrees.  His extension was to 45 degrees.  His right lateral flexion was to 30 degrees.  His left lateral flexion was to 20 degrees.  His right and left lateral rotation was to 15 degrees.  There was objective evidence of pain on active motion and after repetitive motion.  There were no additional limitations after repetitive use.  The Veteran's x-rays showed no changes from the 2008 x-rays.  

Under the General Rating Formula for Diseases and Injuries of the Spine, to warrant a 40 percent disability rating, the evidence must establish that the Veteran's forward flexion is 30 degrees or less or that favorable ankylosis of the entire thoracolumbar spine has been found.  The report from the February 2008 VA examination revealed forward flexion of the lumbar spine to 60 degrees, with pain beginning at 50 degrees.  No ankylosis was found.  The July 2011 VA examination revealed forward flexion of the lumbar spine to 45 degrees.  Although there was objective evidence of pain for all movements, there was no decrease in range of motion for flexion on repetitive use.  

Even considering additional functional limitation due to factors as pain, fatigue, tenderness and weakness, as reported at the July 2011 VA examination, the overall evidence is found to be appropriately contemplated in the 20 percent evaluation.  See Deluca, supra.  

The evidence does not reflect that the Veteran suffers from incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  At his February 2008 and July 2011 VA spine examinations, the Veteran reported having lost a period of 5 weeks from work due to his back pain.  Although the Veteran has stated that he has stayed home from work because of his low back disability, his treatment records do not reflect physician-prescribed bed rest.  As such, the evidence of record does not warrant an increased rating under the IVDS Formula.

Additionally, the Board has considered whether the Veteran has neurological manifestations of his low back disability that may be separately rated under an appropriate Diagnostic Code.  

At his July 2008 VA examination, the Veteran reported a pain in his lower back which radiated down his right leg.  The Veteran's lower extremity sensory examination was normal.  

At his July 2011 VA examination, the Veteran noted that his low back pain would radiate down both of his legs. The Veteran's sensory examination for his left lower extremity showed decreased results for vibration, pain or pinprick and light touch tests.  There was normal position sense and no dysesthesias.  The Veteran's sensory examination for his right lower extremity showed normal results for vibration, pain or pinprick, light touch and position sense tests and no dysesthesias.

The Veteran was afforded a VA neurological examination in August 2011.  The Veteran reported numbness in his left thigh.  The examiner found loss of pinprick and light touch in the left thigh.  Sensation was otherwise intact and no weakness was found.  The Veteran was diagnosed with meralgia parasthetica in his left leg.  

VA treatment records dated in September 2011 show that the Veteran was evaluated for left thigh numbness.  He had 5/5 strength throughout his bilateral lower extremities and his deep tendon reflexes were 2+ for his bilateral patellas and 1+ for his bilateral achilles'.  His sensation was decreased to pinprick and light touch in the right lateral thigh.

The examiner noted that the left peroneal, tibial motor, F wave and left sural sensory studies were normal.  The examiner also noted that bilateral lateral femoral cutaneous sensory studies were absent.  The examiner was unable to identify a possible abnormality in the left lateral femoral cutaneous nerve.  Also, a needle examination of multiple muscles in the left lower extremity and left lumbosacral paraspinal muscles was normal.  

In a June 2012 addendum, the August 2011 examiner stated that the Veteran's meralgia parasthetica of the left lower extremity is, by definition, a peripheral neuropathy.  However, the examiner concluded that the meralgia parasthetica was not associated with spine pathology.  It was noted that the Veteran's symptoms started when he underwent a pilonidal cyst excision and that it was more than likely than not that the Veteran's left lower extremity numbness was secondary to the compression during the excision. 

No functional loss due to neurological manifestations has been found in the Veteran's lower extremities.  In addition, the August 2011 examiner concluded that the numbness in the Veteran's left extremity was not associated with his service-connected low back disability.  See Nieves-Rodriguez v. Peake, 22 Vet. 295, 301 (2008).  No other neurologic abnormalities have been found.  A separate rating for radiculopathy or neurological abnormalities is not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242, Note (1).

The evidence shows that the Veteran's service-connected low back disability results in pain and decreased range of motion; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected low back disability is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

The Board has considered an inferred claim for a total disability rating based on individual unemployability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the February 2008 and July 2011 VA examinations, the Veteran reported working full time at the Post Office.  Although the Veteran reportedly has missed some time from work due to his back pain, he has not contended and there is no evidence of record showing that that his low back disability renders him unemployable.  Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary.


ORDER

Entitlement to a rating in excess of 20 percent for a low back disability is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


